Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 1 of 10




          10/20/2020




                                   1/12/2021




                                  1/12/2021
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 2 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 3 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 4 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 5 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 6 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 7 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 8 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 9 of 10
Case 2:20-cr-00140-MJH Document 36 Filed 01/12/21 Page 10 of 10
